ANDERSON, C. J. —
-It may be conceded that the relationship between Allen and Crowe was not such as may have called for voluntary information from Crowe to Allen as to the bringing in of a gusher on the land in question on December 20th, three days before the consummation of the transfer of stock by the agreement of December 23d. But it is very evident that before the final transfer, and after the 20th of December, Allen made inquiries of Crowe as to the progress of the boring and the result of the experiments, and was led to believe, by an evasive answer, that no important discoveries had been made, when as a fact the discovery of December 20th had been made, and it was known to Crown that the gusher was either in paying quantities or was of such importance as to perhaps affect the stock and financial condition of the Providence Company, and which was the subject of the negotiation between the parties. It is therefore evident that, whether Crowe did or did not knowingly make any direct misrepresentations, his answers to Allen’s inquiries were so evasive as to conceal or suppress the facts about which Allen had inquired, and as to which he had the right to inquire, as Crowe was interested in both companies, and Allen’s company had a lease on the land upon which the other company was boring, and upon which the gusher was brought in by Crowe and associates. Deceit can be grounded on evasions and acts, as well as upon direct misrepresentations.
*285The decree of the chancery court is affirmed.
Affirmed.
McClellan, Mayfield, and de Graffenried, JJ., concur.